Case 1:21-cv-23251-BB Document 1 Entered on FLSD Docket 09/09/2021 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                             In Admiralty

  AXIS INSURANCE COMPANY,

              Plaintiff,
  v.                                                                                   CASE NO.:

  OLIVIA YACHT LTD.,

           Defendant.
  ______________________________________/

                                             COMPLAINT

        COMES NOW, Plaintiff, AXIS INSURANCE COMPANY (“AXIS”), by and through

 undersigned counsel, and sues Defendant, OLIVIA YACHT LTD. (“Olivia Yacht”), for

 declaratory judgment, and alleges as follows:

                                     NATURE OF THE CASE

        1.     This action is brought pursuant to 28 U.S.C. § 2201 and seeks a declaration of

 the rights, duties, and obligations of the parties with respect to a marine insurance policy

 issued by AXIS to Olivia Yacht, Policy Number S35463202 (“the Policy”). A true and correct

 copy of the Policy is attached as Exhibit A.

        2.     An actual and justiciable controversy exists relating to the parties’ respective rights,

 duties, and obligations under the Policy.

        3.    Specifically, AXIS seeks a judgment declaring that it is not required to provide

 insurance coverage under the Policy for any defense, loss, damage, or expense suffered or

 incurred as a result of, or arising out of, Olivia Yacht’s 2008 50’ Schaefer Yacht Phantom

 500 (“the Vessel”) burning and/or sinking while anchored at Elliott Key, Florida, well outside
Case 1:21-cv-23251-BB Document 1 Entered on FLSD Docket 09/09/2021 Page 2 of 5




 the Policy’s navigational limit of coverage inside Coco Plum Marina, sometime on May 23, 2021.

        4.    Olivia Yacht claims the Policy provides coverage for the claims it has asserted.

        5.    AXIS contends the Policy does not provide coverage.

        6.    There is an actual controversy between AXIS and Olivia Yacht involving their

 respective rights and liabilities under the Policy.

        7.    The matter is now ripe for adjudication.

                                           THE PARTIES

        8.    AXIS is an insurance company authorized to transact business in the State of Florida.

        9.    At all times relevant to this action, Olivia Yacht was the owner of the Vessel.

                                  JURISDICTION AND VENUE

        10.       This is an admiralty and maritime claim within the meaning of 28 U.S.C. § 1333

 and Rule 9(h) of the Federal Rules of Civil Procedure because this dispute involves a policy

 of marine insurance, which is a maritime contract subject to admiralty jurisdiction. Additionally,

 the sinking giving rise to this action occurred within this District on the navigable waters of the

 United States.

        11. Venue is proper in this Court pursuant to 28 U.S.C. § 139l(b) because the loss

 occurred in this District.

                        FACTS AND RELEVANT POLICY PROVISIONS

        12.       AXIS issued the Policy to Olivia Yacht, which had effective dates of July 10, 2020

 to July 10, 2021.

        13.       The Policy defines “Boat” to mean “the boat shown on the Declarations Page.”

 The Declarations Page identifies the Boat as a 2008 50’ Schaefer Yacht Phantom 500 bearing hull

 identification number SYC50H14J708.


                                                   2
Case 1:21-cv-23251-BB Document 1 Entered on FLSD Docket 09/09/2021 Page 3 of 5




        14.     The Policy defines “Insured Property” to include the Boat.

        15.     Under Part D: Property Damage Coverage, the Policy extends coverage to claims

 for “all accidental, direct physical loss or damage to [Olivia Yacht’s] Insured Property, except as

 excluded in this policy.”

        16.     Under Part A: General Provisions, the Policy states:

                4. NAVIGATIONAL LIMITS: Coverage is provided while the Boat is on
                land or afloat within the Navigational Limits shown on the declarations
                page.

        17.     The Declarations Page states: “Navigational Limits: Coverage is provided while

 the boat is on land, or afloat within the confines of: Coco Plum Marina, Coral Gables, FL 33143.”

        18.     The Policy was issued to provide coverage only while the Vessel was on land or

 afloat within Coco Plum Marina. It did not provide coverage for the Vessel outside of the confines

 of Coco Plum Marina.

        19.     On or about May 23, 2021, the Vessel was sailed outside of the confines of Coco

 Plum Marina.

        20.     Olivia Yacht knew the Policy contained a navigational warranty requiring the

 Vessel to be within the confines of Coco Plum Marina in Coral Gables, Florida.

        21.     Olivia Yacht received a lower premium as a result of the inclusion of the

 Navigational Limits on the Policy.

        22.     Despite its knowledge of the navigational restrictions on the Vessel, Olivia Yacht

 made no effort to make sure it complied with the Policy requirements.

        23.     The Vessel caught fire and sank on May 23, 2021 outside the navigational limits of

 the Policy.




                                                 3
Case 1:21-cv-23251-BB Document 1 Entered on FLSD Docket 09/09/2021 Page 4 of 5




        24.     Olivia Yacht has made a claim against AXIS under the Policy for coverage relating

 to or arising out of the burning and sinking of its Vessel.

        25.     In investigating the foregoing claim, AXIS learned that the Vessel caught fire and

 sank while anchored by Elliott Key, and not while on land or afloat within the confines of Coco

 Plum Marina in Coral Gables, Florida.

        26.     Based on the information it learned in the investigation of Olivia Yacht’s claim,

 AXIS denied Olivia Yacht’s claim on May 25, 2021.

        27.     Olivia Yacht disputes the propriety of AXIS denying its claim and its position

 regarding the Policy and its coverage.

                                     COUNT I
                      BREACH OF THE NAVIGATIONAL WARRANTY

        28.     AXIS re-alleges and incorporates paragraphs one (1) through twenty-seven (27) of

 this Complaint as if set forth fully herein.

        29.     The general maritime law governs the construction of navigational warranties

 contained in marine insurance policies like the Policy involved in this case.

        30.     Under the general maritime law, navigational warranties are strictly construed and

 a breach of the warranty will release an insurance company of liability on the policy even if

 compliance with the warrant would not have avoided the loss.

        31.     The losses claimed by Olivia Yacht occurred while the Vessel was located at or

 near Elliott Key, Florida.

        32.     The Policy’s navigational warranty required the Vessel to be within the confines of

 Coco Plum Marina in Coral Gables, Florida.

        33.     Because the Vessel was outside of the agreed upon navigational area when the loss

 occurred, Olivia Yacht breached the navigational warranty.

                                                   4
Case 1:21-cv-23251-BB Document 1 Entered on FLSD Docket 09/09/2021 Page 5 of 5




        34.     Olivia Yacht’s breach of the navigational warranty prevents coverage for any

 damage sustained to the Vessel.

        WHEREFORE, Plaintiff, AXIS INSURANCE COMPANY, respectfully prays for a

 judgment of this Court declaring that it has no obligation to provide Olivia Yacht with insurance

 coverage under the Policy for any defense, liability, damages, losses, and/or expenses resulting

 from or arising out of the Vessel’s burning and sinking near Elliott Key, Florida sometime on May

 23, 2021 because of Olivia Yacht’s breach of the navigational warranty and awarding to AXIS

 such other and further relief as this Court may deem just and proper.

                                              Respectfully submitted,

                                              /s/ Madison E. Wahler
                                              ROBERT B. BIRTHISEL
                                              Florida Bar Number: 906654
                                              MADISON E. WAHLER
                                              Florida Bar Number: 1019015
                                              mwahler@hamiltonmillerlaw.com
                                              Hamilton, Miller & Birthisel, LLP
                                              100 S. Ashley Drive, Suite 1210
                                              Tampa, Florida 33602
                                              E-SERVICE: CBBserve@hamiltonmillerlaw.com
                                              P: 813-223-1900 / F: 813-223-1933
                                              Counsel for Plaintiff, AXIS Insurance Company




                                                 5
